DAVIDSON, Judge.
What purports to be the original complaint upon which the information in this case is based is incorporated in the "transcript, and not being properly verified and identified, the Assistant Attorney-General has agreed that it can be treated as though such identification was established.
This alleged complaint purports to have been sworn to before “ Win Greer, J. P.,” on July 30, 1888.
Without contradiction it is made to appear by affidavits that the letters “J. P.” were added to the name “Win Greer” subsequent to the January Term, 1889, of the County Court of Waller County, by some one unknown to appellant, and without his consent. As to who wrote the letters “J. P.” in said complaint nothing is shown.
Had the defective jurat been called to the attention of the court at the proper time, the officer who administered the oath to the affiant could have been permitted to teste said complaint by placing his jurat thereto. It would have been- but making the complaint speak the truth. This must be done at the proper time, and it could not be done after verdict. No one else could place the officer’s jurat to the complaint but the officer swearing the affiant. This he did not do.
But the addition of “ J. P.” to the name “Win Greer” was not sufficient as a designation of official capacity. It might be inferred that “ J. P.” was an abbreviation of “justice of the peace,” but in criminal pleading inferences will not be indulged to supply such defects. Before this inference could be indulged the addition of the two letters signifying that he was such justice of the peace must be supplied legitimately. This was not done. In order to hold the complaint valid we must supply the defects by an inference based upon a proved forgery. This the courts will not do. If Win Greer was a justice of the peace in Waller County, he was also such justice in one of the precincts of said county. He should have signed the same officially, and so tested the same. Willson’s Crim. ¡Stats., sec. 2714. If he had added to his signature the letters and figures “ J. P. Prec. No. —, W. C.,” indicating the county and precinct, this would have doubtless been sufficient to identify his official character.
As the complaint is presented in the record it has no jurat to it, and “without a jurat such complaint will not support an information. Rob*362ertson v. The State, 25 Texas Ct. App., 529; Scott v. The State, 9 Texas Ct. App., 434; Dishough v. The State, 4 Texas Ct. App., 158; Morris v. The State, 2 Texas Ct. App., 502.
It was said in Robertson’s case, above cited and here reiterated, that “it will not do for the courts to sustain such loose practice in proceedings which jeopardize the liberty of the citizen.”
The complaint being so fatally defective that it can not form the basis of the information, the judgment is reversed and prosecution dismissed.

Reversed and dismissed.

Judges all present and concurring.